TATE, J.,
dissents. The application was filed here within the delay fixed by the trial court’s order of March 17. I can find no reasonable authority for the majority’s apparent construction that the trial court was without jurisdiction to grant this extension because the delay fixed by the original order of February 24 had expired on March 7. No ruling definitively fixing the rights of the parties being involved, the trial court had as much jurisdiction to grant the new delay as it possessed to grant the original. Although there is an adequate remedy by appeal in the event of conviction, this important threshold issue affecting many other prosecutions should preferably be determined at this time.